552-J5
                               ELECTRONIC RECORD




COA #      11-13-00066-CR                        OFFENSE:        19.02


           Danny Calamaco v.
STYLE:     The State Of Texas                    COUNTY: Taylor
COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    42nd District Court


DATE: 4/9/15                     Publish: YES    TC CASE #:      24442-A




                        IN THE COURT OF CRIMINAL APPEALS



          Danny Calamaco v.
style:    The State of Texas                          CCA#:      PD-0552-15

         APPELLAHV^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      /pj/yfejir                                 SIGNED:'                         PC:_

JUDGE:     Mlyi(Jsud~~~                               PUBLISH:                         DNP:


  ld?4f/fi±. tuoJ<L J^
                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD